              Case 3:17-cv-05806-RJB Document 326 Filed 10/28/19 Page 1 of 2



 1

 2

 3

 4

 5

 6
                             UNITED STATES DISTRICT COURT
 7                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 8

 9
        STATE OF WASHINGTON,                                CASE NO. C17-5806RJB
10
                                    Plaintiff,              ORDER DENYING
11              v.                                          DEFENDANT’S MOTION FOR
                                                            RECONSIDERATION OF
12      THE GEO GROUP, INC.,                                ORDER (DKT. 322) AND
                                                            DENYING THE
13                                  Defendant.              ALTERNATIVE MOTION

14

15           This matter comes before the Court on the Defendant’s Motion for

16   Reconsideration of Order (Dkt. 322) and, in the Alternative, to Reopen Discovery and

17   Move for Summary Judgment. Dkt. 324. The Court has not directed response from

18   Plaintiff. The Court is not satisfied that there was manifest error in the Order at issue, and

19   the motion for reconsideration should be DENIED. Further, it appears inappropriate to

20   reopen discovery and motion practice, and the alternative motion to reopen discovery and

21   move for summary judgment should also be DENIED.

22          IT IS SO ORDERED.

23          The Clerk is directed to send uncertified copies of this Order to all counsel of

24   record and to any party appearing pro se at said party’s last known address.

     ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION OF ORDER (DKT. 322)
     AND DENYING THE ALTERNATIVE MOTION - 1
            Case 3:17-cv-05806-RJB Document 326 Filed 10/28/19 Page 2 of 2



 1         Dated this 28th day of October, 2019.

 2

 3                                      A
                                        ROBERT J. BRYAN
 4
                                        United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION OF ORDER (DKT. 322)
     AND DENYING THE ALTERNATIVE MOTION - 2
